Citation Nr: 0509604	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  02-05 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer 
with residual scarring, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for low back strain 
with degenerative joint disease of the lumbar spine, 
evaluated as 10 percent disabling prior to April 22, 2004, 
and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to August 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 decision by the RO.  By that 
decision, the RO, in pertinent part, denied the veteran's 
claims for ratings in excess of 10 percent for duodenal ulcer 
with residual scarring and for low back strain with 
degenerative joint disease of the lumbar spine.

When this case was previously before the Board in April 2003, 
the Board ordered internal development of the veteran's 
claims.  Additional evidence was obtained; however, in May 
2003 the United States Court of Appeals for the Federal 
Circuit invalidated the regulation that had permitted the 
Board to obtain and review new evidence without obtaining a 
waiver from the appellant.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, in July 2003, the Board remanded the veteran's 
claims to the RO.

In November 2004, while the case was in remand status, the RO 
increased the rating for the veteran's service-connected low 
back disability to 20 percent, effective from April 22, 2004.  
Consequently, the issues presented for appellate 
consideration have been characterized as set forth above, on 
the title page.


FINDINGS OF FACT

1.  The veteran does not presently have any objectively 
identifiable abnormality of the duodenum, although he does 
have a hiatal hernia; the veteran does not exhibit dysphagia, 
or hematemesis or anemia or other symptom combinations 
productive of severe impairment of health.

2.  Prior to April 22, 2004, the veteran's service-connected 
low back disability was manifested by no more than 
"moderate" limitation of motion in the lumbar spine; the 
spine was not ankylosed, forward flexion was limited to no 
less than 57 degrees, and he retained lateral motion; there 
were no objective findings of muscle spasm, listing of the 
spine, a positive Goldthwaite's sign, "marked" limitation 
of forward bending, absent ankle jerk, or abnormal mobility 
on forced motion; the veteran reported having radicular 
symptoms only infrequently, and there is nothing in the 
record to suggest that he had periods of acute signs or 
symptoms of intervertebral disc syndrome that required bed 
rest prescribed by a physician, and treatment by a physician.

3.  The veteran's service-connected low back disability is 
currently manifested by limitation of forward flexion to 43 
degrees, with pain beginning at 25 degrees, which is the 
functional equivalent of limitation of forward flexion to 25 
degrees.

4.  The veteran does not experience radicular pain, there is 
no objective evidence of muscle spasm or absent ankle jerk, 
straight leg testing and Lasegue's sign are negative, and his 
lower extremities are normal with respect to deep tendon 
reflexes and pinprick and muscle testing; he has motion in 
the spine, there are no signs or symptoms of current lumbar 
radiculopathy, and he is not in need of bed rest prescribed 
by a physician, or treatment by a physician, due to 
intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for duodenal ulcer with residual scarring have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic Codes 
7305, 7346 (2004).

2.  The "old" criteria for the assignment of a 20 percent 
rating for low back strain with degenerative joint disease of 
the lumbar spine have been met for the period prior to April 
22, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2004); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).

3.  The "new" criteria for the assignment of a 40 percent 
rating for low back strain with degenerative joint disease of 
the lumbar spine have been met from April 22, 2004; but an 
evaluation in excess of 40 percent is not warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5237, 5242, 5243 (2004); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran desires higher ratings for his service-connected 
disabilities.  He maintains, in essence, that the evaluations 
currently assigned do not adequately reflect the severity of 
his impairments.

I.  Claims for Increased Rating

A.  Duodenal Ulcer

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Duodenal ulcers are evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.114, Diagnostic Code 7305 (2004).  
A mild ulcer, manifested by recurring symptoms once or twice 
yearly, warrants a 10 percent evaluation.  A moderate ulcer, 
manifested by recurring episodes of severe symptoms two or 
three times per year averaging 10 days in duration, or with 
continuous moderate manifestations, warrants a 20 percent 
rating.  A 40 percent rating is warranted where the ulcer is 
moderately severe and characterized by recurrent 
incapacitating episodes four or more times per year averaging 
10 days or more in duration, or by impairment of health 
manifested by anemia and weight loss.  The highest available 
schedular evaluation, 60 percent, is warranted where the 
ulcer is severe, only partially relieved by standard therapy, 
characterized by periodic vomiting, recurrent hematemesis, or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  Id.

Hiatal hernias are rated in accordance with the criteria set 
forth in 38 C.F.R. § 4.114, Diagnostic Code 7346 (2001).  If 
the condition is manifested by symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or by other symptom combinations productive of severe 
impairment of health, a 60 percent rating is warranted.  If 
the condition is manifested by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and is productive of considerable impairment of health, 
a 30 percent rating is warranted.  A 10 percent rating is 
warranted where two or more of the symptoms for a 30 percent 
rating are present and are of less severity.  Id.

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the veteran's claim for a rating in excess of 10 percent for 
his service-connected duodenal ulcer.  The veteran maintains 
that he suffers from continuous moderate manifestations of 
duodenal ulcer so as to warrant the assignment of a higher 
evaluation under Diagnostic Code 7305.  However, the 
available medical evidence shows that he does not presently 
have any objectively identifiable abnormality of the 
duodenum.  When he was examined for VA compensation purposes 
in March 2004, he underwent an upper gastrointestinal series 
which showed that his duodenal bulb filled and emptied with 
no demonstration of irritability or ulcer deformity.  The 
duodenal loop had a normal course and mucosal pattern, and 
the only abnormality identified was a small hiatal hernia.  
Based on the report of that testing, the examining physician 
stated that she could not confirm the presence of a duodenal 
ulcer, and hiatal hernia was listed as the sole diagnosis.  
Under the circumstances-given that the weight of the 
evidence demonstrates that the veteran does not currently 
have an objectively identifiable abnormality of the 
duodenum-the Board finds that there is no basis for the 
assignment of a higher evaluation under Diagnostic Code 7305.

As for the hiatal hernia, it is not entirely clear whether 
and to what extent that condition may be related to the 
veteran's history of duodenal ulcer.  (The report of an 
August 2001 VA examination appears to suggest that the 
veteran may suffer from symptoms of reflux secondary to his 
history of duodenal ulcer.)   However, even assuming that the 
hiatal hernia could properly be attributed to the veteran's 
service or an already service-connected disability, an 
evaluation in excess of the currently assigned 10 percent 
rating would not be warranted.  None of the evidence shows 
that the hiatal hernia is manifested by dysphagia.  Nor does 
the evidence demonstrate the presence of hematemesis or 
anemia, or other symptom combinations productive of severe 
impairment of health.  Indeed, the available reports show 
that the veteran is well nourished and overweight.  
Accordingly, and because evaluations under Diagnostic Codes 
7305 and 7346 cannot be combined, see 38 C.F.R. § 4.114 
(2004), it is the Board's conclusion that Diagnostic Code 
7346 provides no basis for the assignment of an increased 
evaluation.  The preponderance of the evidence is therefore 
against the claim, and it must be denied.

B.  Low Back

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2004).  To that end, section 4.40 provides that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2004).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.


	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are also to be 
considered.  Id. § 4.45(f).  See also 38 C.F.R. § 4.59 (2004) 
("The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability").

The difficulty in rating functional loss due to factors such 
as pain on use was recognized by the Court in the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  There, the Court 
noted that the VA examination relied upon to rate the 
veteran's disability had merely included findings as to the 
range of motion at the time of the examination, without 
accounting for factors enumerated in 38 C.F.R. § 4.40.  The 
Court cited the case of Bierman v. Brown, 6 Vet. App. 125, 
129 (1994), in which 38 C.F.R. § 4.10 was quoted for the 
proposition that a rating examination must include a "full 
description of the effects of disability upon the person's 
ordinary activity."  DeLuca, 8 Vet. App. at 206 (emphasis 
added).  In order to effectuate that requirement, the Court 
explained that when the pertinent diagnostic criteria provide 
for a rating a disability on the basis of loss of range of 
motion, determinations regarding functional loss "should, if 
feasible, be 'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id.

Disabilities of the lumbar spine are evaluated in accordance 
with VA's Schedule for Rating Disabilities, set out at 
38 C.F.R. part 4.  Amendments to the criteria governing the 
evaluation of intervertebral disc syndrome became effective 
on September 23, 2002, while the veteran's appeal was 
pending.  See Schedule for Rating Disabilities; 
Intervertebral Disc Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003)).  Subsequently, in August 2003, further amendments 
were made to the criteria used in rating disabilities of the 
spine, to include disabilities of the thoracolumbar spine, 
effective from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004)).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  A zero 
percent rating was warranted if the condition was 
postoperative, cured.  A 10 percent rating was warranted if 
the condition was mild, and a 20 percent rating was warranted 
if the condition was moderate with recurring attacks.  If the 
condition was severe, with recurring attacks and intermittent 
relief, a 40 percent rating was warranted.  The highest 
available schedular evaluation, 60 percent, was warranted, if 
the condition was pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  Id.  See also 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (June 8, 1998) 
(indicating that when a veteran is in receipt of less than 
the maximum evaluation under former Diagnostic Code 5293, 
based on symptomatology that includes limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered).

Effective from September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated on 
the basis of the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  (Effective September 26, 2003, intervertebral disc 
syndrome was assigned a new diagnostic code number (5243), 
the instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25; 
however, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome")).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, each segment is to be evaluated separately, 
provided that the effects in each spinal segment are clearly 
distinct.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004), 
Note (2).  (The Board notes that some of the Notes were 
inadvertently omitted when Diagnostic Code 5293 was re-
published as Diagnostic Code 5243 in August 2003; however, 
this has since been corrected.  See Schedule for Rating 
Disabilities; The Spine; Correction, 69 Fed. Reg. 32,449 
(June 10, 2004)).

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four 
weeks; a 40 percent rating is warranted if the total duration 
is at least four weeks but less than six weeks; and a 60 
percent rating is warranted if the total duration is at least 
six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004).  An "incapacitating episode" is defined as "a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician".  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004), Note (1).

With regard to the second method of evaluation (combining 
separate evaluations of chronic orthopedic and neurologic 
manifestations), the criteria effective from September 23, 
2002 provide that when evaluating intervertebral disc 
syndrome on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using the criteria from the 
most appropriate orthopedic diagnostic code(s), and 
neurologic disabilities are to be evaluated separately using 
the criteria from the most appropriate neurologic code(s).  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note (2).  
The term "chronic orthopedic and neurologic manifestations" 
were defined as "orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so".  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (1).  (As noted previously, 
effective from September 26, 2003, the instruction with 
respect to the separate evaluation of neurologic and 
orthopedic manifestations was re-worded and moved to Note 1, 
following the General Rating Formula for Diseases and 
Injuries of the Spine; however, the change was intended to be 
clarifying and non-substantive in nature.)

Prior to September 26, 2003, limitation of motion in the 
lumbar spine was evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  
Evaluations of 10, 20, and 40 percent were assigned, 
respectively, for slight, moderate, and severe limitation of 
motion.  In addition, lumbosacral strain was evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.17a, 
Diagnostic Code 5295 (2003).  A zero percent rating was 
warranted if the condition was manifested by slight 
subjective symptoms only, and a 10 percent rating was 
warranted if there was characteristic pain on motion.  If 
there was muscle spasm on extreme forward bending, or loss of 
lateral spine motion, unilateral, in the standing position, a 
20 percent rating was warranted.  The highest available 
schedular evaluation for that condition, 40 percent, was 
warranted where the condition was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  Id.  If the disability in question involved the 
fracture of a vertebral body-without abnormal mobility 
requiring a brace, cord involvement, or residuals that 
required the individual to be bedridden or wear long leg 
braces-the condition was rated in accordance with limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of the vertebral body.  38 C.F.R. § 4.17a, 
Diagnostic Code 5285 (2003).

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than intervertebral disc syndrome, when it is 
evaluated on the basis of incapacitating episodes) are to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  Under that 
rating formula, a 10 percent rating is warranted if forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; or if the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees; or if there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or if there is 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted if forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or if the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  And a 
50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  ("Unfavorable ankylosis" 
is defined, in pertinent part, as "a condition in which the 
entire thoracolumbar spine is fixed in flexion or 
extension".  See id., Note (5)).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).

The new rating formula for diseases and injuries of the spine 
specifies that any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be rated separately from orthopedic 
manifestations, under an appropriate diagnostic code.  The 
formula also specifies that, for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Id., Note (2).  
Provided, however, that, in exceptional cases, an examiner 
may state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion generally recognized by VA.  Id., Note (3).  
Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

1.  Entitlement to a Rating in Excess of
10 Percent Prior to April 22, 2004

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the evidence supports the assignment of a 20 
percent evaluation for the veteran's service-connected low 
back disorder prior to April 22, 2004.  When the veteran was 
examined for VA purposes in August 2001, he had 30 degrees of 
extension in his low back, and normal lateral rotation in 
both directions.  Notably, however, he had forward flexion to 
only 60 degrees.  Subsequently, when he underwent 
electrodiagnostic testing in December 2002, he was noted to 
have forward flexion to only 57 degrees, as well as some 
discomfort with right and left lateral flexion.  Neither the 
August 2001 nor the December 2002 report provides a clear and 
complete picture of the veteran's functional impairment 
during that time.  No findings were made with respect to 
lateral flexion in August 2001, for example, and the December 
2002 report makes no mention of the veteran's ability to 
extend or rotate his back.  Nevertheless, both reports 
contain objective evidence of a significant limitation in 
terms of forward flexion.  Consequently, and because the 
veteran also complained of increased pain in his low back 
with activities such as standing, driving, bending, and 
lifting during the time frame in question, the Board is 
persuaded that his disability at that time (including 
increased pain on use) more nearly approximated a 
"moderate" limitation of motion in the low back so as to 
warrant the assignment of a 20 percent rating under former 
Diagnostic Code 5292.  The evidence, at a minimum, gives rise 
to a reasonable doubt on the question.  See 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.49; DeLuca v. Brown, supra.   (The Board 
also notes that a 20 percent rating is warranted under the 
"new" criteria, effective from September 26, 2003, where, 
as here, there is forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60.)  A 20 
percent rating is therefore granted for the part of the 
appeal period prior to April 22, 2004.

A rating in excess of 20 percent is not warranted, however.  
As noted above, the objective medical evidence relating to 
the period prior to April 22, 2004 shows that the veteran was 
able to flex his back to at least 57 degrees; that he had 30 
degrees of extension and normal lateral rotation in August 
2001; and that he was able to flex his spine laterally 
(albeit with some discomfort).   In the Board's view, that 
sort of limitation of motion cannot properly be characterized 
as "severe", so as to warrant the assignment of a higher 
evaluation under former Diagnostic Code 5292.  Neither is a 
higher evaluation warranted for that time frame under any 
other code, whether "old" or "new".  The evidence relating 
to the period prior to April 22, 2004, shows that the spine 
was not ankylosed; that forward flexion was limited to no 
less than 57 degrees; that he retained lateral motion in the 
spine; and that there were no objective findings of muscle 
spasm, listing of the spine, a positive Goldthwaite's sign, 
"marked" limitation of forward bending, absent ankle jerk, 
or abnormal mobility on forced motion.  In addition, although 
electrodiagnostic testing in December 2002 revealed findings 
suggestive of a right lower lumbar radiculopathy, the veteran 
reported having radicular symptoms only infrequently.  In 
August 2002, for example, it was noted that there was no 
radicular component to his disability.  In December 2002, he 
reported that he experienced only occasional pain in his 
legs, and he denied current radicular symptoms all together 
when he was seen in April 2003 and April 2004.  Further, 
there is nothing in the record to suggest that he had periods 
of acute signs or symptoms of intervertebral disc syndrome 
that required bed rest prescribed by a physician, and 
treatment by a physician, prior to April 22, 2004.  Under the 
circumstances-given the totality of the evidence-it is the 
Board's conclusion that the veteran did not have "severe" 
lumbosacral strain or intervertebral disc syndrome prior to 
April 22, 2004; that he did not have sufficiently chronic 
radicular symptoms at that time so as to warrant the 
assignment of a separate evaluation for such symptoms; and 
that he did not have ankylosis of the thoracolumbar spine, 
incapacitating episodes of intervertebral disc syndrome, or 
other sufficient orthopedic limitation so as to warrant a 
rating in excess of 20 percent for his disability, whether 
under the "old" or "new" criteria.  The greater weight of 
the evidence is against the assignment of a higher 
evaluation.

2.  Entitlement to a Rating in Excess of
20 Percent On and After April 22, 2004

Turning to the matter of the evaluation to be assigned for 
the period on and after April 22, 2004, the Board finds that 
the evidence supports the assignment of a 40 percent rating 
for that period.  When the veteran was examined for VA 
purposes on April 22, 2004, it was noted that he had forward 
flexion in his low back to 43 degrees.  However, it was also 
noted that he experienced pain beginning at 25 degrees.  
Under the "new" criteria, limitation of forward flexion of 
the thoracolumbar spine to 30 degrees or less supports a 40 
percent evaluation.  Pursuant to 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.49, and DeLuca v. Brown, the Board concludes that 
limitation of forward flexion to 25 degrees due to pain is 
the functional equivalent of limitation of forward flexion of 
the thoracolumbar spine to 30 degrees or less.  A 40 percent 
rating is therefore granted from April 22, 2004.

A rating in excess of 40 percent is not warranted, however.  
As set out previously, 40 percent is the maximum rating 
available under former Diagnostic Codes 5292 and 5295.  Thus, 
in order for the veteran to be entitled to a higher rating, 
he would have to qualify under either the "old" or "new" 
criteria for intervertebral disc syndrome, or under the 
current general rating formula for diseases and injuries of 
the spine.  The evidence shows, however, he does not satisfy 
the requirements for a higher rating under any of these 
criteria.  When the veteran was examined in April 2004, he 
indicated that he no longer experienced radicular pain.  
There was no objective evidence of muscle spasm or absent 
ankle jerk; straight leg raising was negative, as was 
Lasegue's sign; the lower extremities were normal with 
respect to deep tendon reflexes and pinprick and muscle 
testing; and there were no signs or symptoms of current 
lumbar radiculopathy.  He had motion in the spine (i.e., it 
was not ankylosed), and there was no suggestion he was in 
need of bed rest prescribed by a physician, or treatment by a 
physician, due to intervertebral disc syndrome.   In light of 
this evidence, it is the Board's conclusion that the veteran 
does not have "pronounced" intervertebral disc syndrome; 
that he does not have chronic radicular symptoms so as to 
warrant the assignment of a separate evaluation for such 
symptoms; and that he does not have ankylosis of the 
thoracolumbar spine, incapacitating episodes of 
intervertebral disc syndrome, or other sufficient orthopedic 
limitation so as to warrant a rating in excess of 40 percent 
for his disability, whether under the "old" or "new" 
criteria.

C.  Extra-Schedular Consideration

In order to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer a case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2004).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.

The Board has considered whether either of the veteran's 
claims should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  There is nothing in the record to 
suggest that the veteran has been frequently hospitalized for 
treatment of the disabilities at issue, and the record does 
not establish that his disability picture is so exceptional 
or unusual as to render impractical the application of the 
regular schedular standards.

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied.  With regard to element 
(1), above, the Board notes that the RO sent the veteran VCAA 
notice letters in April 2001 and January 2004 informing him, 
in effect, that evidence was needed to show that his 
disabilities had gotten worse.  The RO also supplied him with 
a statement of the case (SOC) and supplemental SOC containing 
the criteria used to rate his disabilities.

With regard to elements (2) and (3), the Board notes that the 
RO's April 2001 and January 2004 letters explained that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claims, but that he was responsible 
for providing appropriate releases and enough information 
about the records so that VA could request them from the 
person or agency that had them.  He was also informed that VA 
would assist him by providing a medical examination or 
getting a medical opinion if such was necessary to make a 
decision on his claims.

Finally, with respect to element (4), the Board notes that it 
does not appear from the record that the veteran has 
explicitly been asked to provide "any evidence in [his] 
possession that pertains" to his claims.  As a practical 
matter, however, he has been amply notified of the need to 
provide such evidence.  The RO's April 2001 and January 2004 
letters invited the veteran to tell VA about any additional 
information that he wanted VA to try to get; to "send us the 
evidence we need as soon as possible . . ."; to "[s]end any 
treatment records pertinent" to his claimed conditions; and 
to "[s]end the information describing additional evidence or 
the evidence itself" to the RO.  The RO also issued the 
veteran an SSOC in December 2004 that contained the complete 
text of 38 C.F.R. § 3.159(b)(1), from which the Court derived 
the fourth notification requirement.  Further, in January 
2005 the veteran submitted a statement in support of claim 
stating that he had no additional evidence to submit.  
Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession.  See also VAOPGCPREC 1-2004, 69 Fed. Reg. 
25,174 (May 5, 2004) (holding that the Court's statement in 
Pelegrini, to the effect that 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) require VA to include this fourth 
element as part of its VCAA notice, is obiter dictum and not 
binding on VA).

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004).

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claims here in 
question.  Records of the veteran's VA treatment have been 
obtained; he has been afforded multiple examinations; and he 
has not provided releases for the procurement of private 
records.  No further development action is required.


ORDER

The claim for a rating in excess of 10 percent for duodenal 
ulcer with residual scarring is denied.

A 20 percent rating is granted for low back strain with 
degenerative joint disease of the lumbar spine prior to April 
22, 2004, under the "old" criteria, subject to the law and 
regulations governing the award of monetary benefits.

A 40 percent rating is granted for low back strain with 
degenerative joint disease of the lumbar spine on and after 
April 22, 2004, under the "new" criteria, subject to the 
law and regulations governing the award of monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


